                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                             Civil Action No. 2:20-cv-20-FL

JOHN P. BAILEY,                                  )
PAUL W. MICHAEL, JR. and wife,                   )
SHERYL S. MICHAEL,                               )
E. THOMPSON BROWN,                               )
TODD A. EDGAR and wife,                          )
BABETTE S. EDGAR,                                )  CONSENT MOTION FOR EXTENSION
                                                 ) OF TIME TO RESPOND TO PLAINTIFFS’
                   Plaintiffs,                   )     COMPLAINT AND PLAINTIFFS’
                                                 )      MOTION FOR PRELIMINARY
                   v.                            )            INJUNCTION
                                                 )
COUNTY OF DARE, NORTH                            )
CAROLINA,                                        )
                                                 )
                   Defendant.                    )

       ____________________________________________________________________

       NOW COMES the defendant, by and through counsel, and, pursuant to Local Rule 6.1,

moves for an extension of time, up and through May 27, 2020, to respond to Plaintiffs’

Complaint (D.E. 1) as well as Plaintiffs’ Motion for Preliminary Injunction (D.E. 11).

       In support of this motion, the defendant shows the Court as follows:

       1.      Defendant received the Complaint in this action on April 15, 2020 (see
                                                                                  -- D.E. 10,
Proof of Service), and Defendant has up and through May 6, 2020, to respond to the Complaint.

       2.      Defendant received Plaintiffs’ Motion for a Preliminary Injunction (D.E. 11) on

April 23, 2020, and Defendant has up and through May 14, 2020, to respond to said motion.

       3.      Counsel for Defendant communicated with counsel for the Plaintiffs on April 29,

2020, and the Plaintiffs consent to this extension.

       4.      Good cause exists for the Court to grant this extension.




            Case 2:20-cv-00020-FL Document 15 Filed 04/29/20 Page 1 of 3
       5.      This case was selected for mediation on April 21, 2020, and the parties have

settled on a mediator and will be submitting the name of that mediator to the Court shortly. The

parties are currently engaged in settlement discussions, which may affect the substance of

Defendant’s responses and/or the necessity for the filing thereof. An extension would aid those

discussions.

       WHEREFORE, the defendant respectfully requests that this Court grant an extension of

time, up and through May 27, 2020, for the defendant to respond to Plaintiffs’ Complaint and

Plaintiffs’ Motion for a Preliminary Injunction.

       Respectfully submitted this the 29th day of April, 2020.


                                             /s/ Brian F. Castro
                                             Christopher J. Geis
                                             N.C. Bar No. 25523
                                             Brian F. Castro
                                             N.C. Bar No. 53412
                                             WOMBLE BOND DICKINSON (US) LLP
                                             One West Fourth Street
                                             Winston-Salem, North Carolina 27101
                                             Phone: (336) 721-3600
                                             Fax: (336) 721-3660
                                             Email: Chris.Geis@wbd-us.com
                                             Email: Brian.Castro@wbd-us.com

                                             Attorneys for Defendant




                                                   2

            Case 2:20-cv-00020-FL Document 15 Filed 04/29/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, I electronically filed the foregoing CONSENT
MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT
AND PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION with the Clerk of
Court using the CM/ECF system, which will send notice to the following CM/ECF participant:

       S.C. Kitchen
       N.C. Bar No. 9309
       920-C Paverston Dr.
       Raleigh, NC 27615
       Email: ckitchen@ktlawnc.com
       Phone: (888) 308-3708
       Fax: (888) 308-3614

       Attorney for Plaintiffs




                                          /s/ Brian F. Castro
                                          Brian F. Castro
                                          N.C. Bar No. 53412
                                          WOMBLE BOND DICKINSON (US) LLP
                                          One West Fourth Street
                                          Winston-Salem, North Carolina 27101
                                          Phone: (336) 721-3600
                                          Fax: (336) 721-3660
                                          Email: Brian.Castro@wbd-us.com

                                          Attorney for Defendant




                                             3

          Case 2:20-cv-00020-FL Document 15 Filed 04/29/20 Page 3 of 3
